DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 should read “comprises a speaker” instead of “comprises speaker”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“display device” – [0022] visual screen
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 is directed to a system, and recites the limitation “and relaxation therapy presented to the user on the display device when the heart rate increases to a predetermined threshold”. Claim 8 is directed to a system, and recites the limitation “when an increased heartrate is detected, presenting relaxation therapy to a user on the virtual reality device”. Accordingly, these claims each recite both an apparatus and method of using the system, thus the claims are indefinite as it is unclear whether direct infringement occurs when one creates a system that permits the relaxation therapy to be presented to a user or if infringement occurs when one actually presents the relaxation therapy to a user. See MPEP 2173.05(p)(II). The examiner suggests applicant amend claim 1 to read similarly to “and the system is configured to present relaxation therapy to a user on the display device when the heartrate increases to a predetermined threshold” and claim 8 to read similarly to “and the system, when an increased heartrate is detected, is configured to present relaxation therapy to a user on the virtual reality device” to overcome this rejection.
Claims 4 and 5 recite the limitation a rise of 3-5 and 2-6 heartbeats, respectively. However, it is unclear what time period this measure of increased heartbeats is occurring over. 
Claim 8 recites “a user” in line 6, yet previously recites “a user” in line 3. It is unclear whether a user in line 6 is the same or a different user than that in line 3. For examination purpose, “a user” in line 6 will be interpreted as “the user”.
Claim 10 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the process” in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which steps constitute “the process” of line 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, under its broadest reasonable interpretation, includes a positive recitation of a human user in the limitations “an anxiety producing stimuli presented to a user” and “relaxation therapy presented to the user”. Since human organisms are excluded from the scope of patentable subject matter, examiner suggests applicant amend claim 1 to read similarly to “an anxiety producing stimuli configured to (or adapted to) be presented to a user” and “relaxation therapy configured to (or adapted to) be presented to the user”. 
Claim 8, under its broadest reasonable interpretation, includes a positive recitation of a human user in the limitations “an anxiety producing stimuli presented to a user” and “presenting relaxation therapy to a user”. Since human organisms are excluded from the scope of patentable subject matter, examiner suggests applicant amend claim 8 to read similarly to “an anxiety producing stimuli configured . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges et al. (U.S. 6012926).
Regarding claim 1, Hodges discloses a system for reducing or eliminating anxiety (Col. 4 lines 57-67), comprising: a display device (Col. 5 lines 1-15, Fig. 1: headgear 20 with video screen 22); an anxiety producing stimuli presented to a user on the display device (Col. 8 lines 35-41, Col. 10 line 66 – Col. 11 line 4, Fig. 5, Fig. 8A – displaying elevator on video screen); a biofeedback system to monitor the heart rate of the user and detect a raise in heart rate (Col. 9 lines 4-9, Col. 11 lines 7-17, Fig. 5 step 155: anxiety sensor to measure pulse rate level against a predetermined value); and relaxation therapy presented to the user on the display device when the heartrate increases to a predetermined threshold (Col. 11 lines 19-21, Fig. 5 step 157 and 160: Elevator stoppage/lowering is used to stop the increased pulse rate (i.e. reduce anxiety) so the elevator stoppage/lowering is the relaxation therapy.).
the system of claim 1 as discussed above. Hodges further discloses the display device comprises a virtual reality device (Col. 5 lines 1-15: virtual reality system).
Regarding claim 3, Hodges discloses the system of claim 1 as discussed above. Hodges further discloses the display device comprises a speaker (Col. 5 lines 16-21, Fig. 1: Speakers 24 are part of virtual reality system 20 that includes display device 22.).
Regarding claim 8, Hodges discloses a system for reducing or eliminating anxiety (Col. 4 lines 57-67), comprising: a virtual reality device (Col. 5 lines 1-15, Fig. 1: virtual reality headgear 20 with video screen 22); a biofeedback system comprising a heart rate monitor and microcontroller to monitor the heart rate of the user and detect a raise in heart rate (Col. 9 lines 4-9, Col. 11 lines 7-17, Fig. 5 step 155: heart rate monitor = anxiety sensor to measure pulse rate; Col. 10 lines 10-18, Fig. 1: “Double-ended arrow 126 represents bi-directional communication between the virtual reality equipment 125 and the computer 120. That is, information is communicated from the computer 120 to the headgear, and information is communicated from the sensor-glove and anxiety sensor to the computer 120.” Microcontroller = computer 120 that receives information for the anxiety sensor about heart rate.); and when an increased heartrate is detected, presenting relaxation therapy to a user on the virtual reality device (Col. 11 lines 19-21, Fig. 5 steps 157 and 160: Elevator stoppage/lowering is used to stop the increased pulse rate (i.e. reduce anxiety) so the elevator stoppage/lowering is the relaxation therapy.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges.
Regarding claim 4, Hodges discloses the system of claim 1 as discussed above. Hodges further discloses the predetermined threshold is a rise in heartbeats (Col. 11 lines 9-21, Fig. 5 steps 155 and 157: The anxiety stimulus (elevator rising) stops once the pulse rate is above a predetermined amount.).
However, Hodges fails to disclose that the specific rise is 3-5 heartbeats. 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the predetermined threshold to be a rise in 3-5 heartbeats because this threshold would have been determinable through routine optimization to reach the desired anxiety threshold in order to proceed with the anxiety procedure for an individual patient.  “[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ233, 235 (CCPA 1955). See MPEP 2144. 05(II)(A).
Regarding claim 5, Hodges discloses the system of claim 1 as discussed above. Hodges further discloses the predetermined threshold is a rise in heartbeats (Col. 11 lines 9-21, Fig. 5 steps 155 and 157: The anxiety stimulus (elevator rising) stops once the pulse rate is above a predetermined amount.).

It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the predetermined threshold to be a rise in 2-6 heartbeats because this threshold would have been determinable through routine optimization to reach the desired anxiety threshold in order to proceed with the anxiety treatment for an individual patient.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ233, 235 (CCPA 1955). See MPEP 2144. 05(II)(A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Perera et al. (W.O. 2019157563).
Regarding claim 6, Hodges discloses the system of claim 1 and the relaxation therapy as discussed above. However, Hodges fails to disclose the relaxation therapy comprises a soft voice instructing the user through breathing techniques.
Perera discloses a system for reducing or eliminating anxiety ([0025]-[0026], [0028]), comprising: a display device ([0156], Fig. 9 – animated display 9000) and a relaxation therapy presented to the user on the display device ([0156]- [0157], [0158], Fig. 9 – flower 9040). Perera further discloses the relaxation therapy comprises a soft voice instructing the user through breathing techniques ([0035], [0159] – Voice instructs patient to breathe in and out.).
Perera is considered to be analogous of the claimed invention because they both disclose systems to treat anxiety using display screens and audio signals to instruct breathing techniques as a relaxation therapy. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the relaxation therapy of Hodges to include a voice to instruct the user through breathing techniques as taught by Perera, because paced breathing results in a calming intervention (Perera – [0028]) which can lower the patient’s anxiety level. 
s 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Gani et al. (U.S. 20180254097).
Regarding claim 7, Hodges discloses the system of claim 1 and the relaxation therapy as discussed above. However, Hodges fails to disclose the relaxation therapy comprises a visual nature scene.
Gani discloses a system for reducing or eliminating anxiety ([0076]), comprising: a display device ([0037], Fig. 1 – user interface 102); a biofeedback system to monitor the heart rate of the user and detect a raise in heart rate ([0014], [0041], [0047], [0048]); and relaxation therapy presented to the user on the display device when the heartrate increases to a predetermined threshold ([0039], [0047] – “Once the software determines a desired user state is reached, the software will instruct delivery of the dynamically-selected, personalized content to the user interface 102.”, [0074] – “An exemplary embodiment of a module in which a physiological state triggers specific content delivery is provided. The mindfulness module in the session begins with trying to make the user calm and comfortable by lowering the user's heart-rate.”). Gani further discloses the relaxation therapy comprises a visual nature scene ([0086], Fig. 16 – meditation mindfulness module of a beach).
Gani is considered to be analogous of the claimed invention because they both disclose virtual reality systems to reduce or eliminate anxiety by detecting a patient’s heart rate and, if it is above a certain level, using a virtual reality display device to show calming images. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the relaxation therapy of Hodges to include that the relaxation therapy comprises a visual nature scene as taught by Gani in order to further calm and lower the heart rate of the patient after he/she is exposed to the anxiety stimulus. 
Regarding claim 9, Hodges discloses the system of claim 8 as discussed above. However, Hodges fails to disclose the relaxation therapy comprises audio.
the relaxation therapy comprises audio ([0074] - An exemplary embodiment of a module in which a physiological state triggers specific content delivery is provided. The mindfulness module in the session begins with trying to make the user calm and comfortable by lowering the user's heart-rate. The lowering of the user's heart-rate may be achieved by using a specific set of audio scripts.”). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the relaxation therapy of Hodges to include audio as taught by Gani in order to provide audio scripts that make the user calm and comfortable and cause a decrease in heart rate (Gani – [0074]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Gillies et al. (U.S. 20140046121).
Regarding claim 10, Hodges discloses a method of reducing or eliminating anxiety using the system of reducing or eliminating anxiety (Col. 4 lines 57-67), the method comprising: placing a virtual reality device on a user (Col. 2 line 58 – Col. 3 line 7, Col. 5 lines 1-15, Fig. 1: headgear 20 with video screen 22); displaying an anxiety producing stimuli on the virtual reality device (Col. 8 lines 35-41, Col. 10 line 66 – Col. 11 line 4, Fig. 5, Fig. 8A – displaying elevator on video screen); monitoring the heart rate during the anxiety producing stimuli (Col. 9 lines 4-9, Col. 11 lines 7-17, Fig. 5 step 155: anxiety sensor to measure pulse rate); pausing the anxiety producing stimuli when the user's heart rate increases to a predetermined threshold (Col. 11 lines 19-21, Fig. 5 step 157: Elevator stopping is used to stop the increased pulse rate (i.e. reduce anxiety) so the elevator stoppage is pausing the anxiety stimuli.); displaying relaxation therapy until the user's heart rate decreases for a predetermined period of time (Col. 11 lines 27-30, Fig. 5 step 160: Lowering the elevator is the relaxation therapy which lowers the patient’s heart rate.); restarting the anxiety producing stimuli (Col. 11 lines 15-30, Fig. 5 steps 155-160: If the patient’s heart rate has decreased (anxiety level has decreased as in step 158), the wherein the user completes the process when confronting the anxiety producing stimuli fails to increase the heartrate (Col. 1 lines 41-62, Col. 8 lines 35-55, Col. 11 lines 15-30: One iteration of completing the method indicates that the user completes the process. After exposing anxiety producing stimuli to the user, pausing the stimuli once the heart rate increases to a certain level, presenting the relaxation therapy, again exposing the anxiety stimuli to the user once the heart rate has decreased, and detecting an acceptable level of anxiety at step 155 of Fig. 5A, this iteration of the process is complete and a new iteration of the process can begin again). 
However, Hodges fails to disclose displaying the user’s heart rate on the virtual reality device. 
Gillies discloses a method of reducing or eliminating anxiety using the system of reducing or eliminating anxiety ([0007]), the method comprising: placing a device in front of a user ([0040]), displaying an anxiety producing stimuli on the device ([0044]), and monitoring the heart rate during the anxiety producing stimuli ([0018], [0042] – heart rate monitor). Gillies further discloses displaying the user’s heart rate on the device ([0018] – “Advantageously the physiological information gathering unit is a breathing rate monitor unit and/or heart rate monitor unit and the method comprises displaying the current breathing rate monitor and/or heart rate on the display unit.”). 
Gillies is considered to be analogous of the claimed invention because they both disclose methods to reduce anxiety by displaying anxiety stimuli to patients on a display and measuring a patient’s heart rate in order to determine the level of anxiety experienced. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the method of Hodges to include displaying the user’s heart rate on the display as taught by Gillies so that the patient and/or observer can readily observe the patient’s heart rate to determine the level of anxiety 
Regarding claim 11, Hodges in view of Gillies discloses the method of claim 10 as discussed above. Hodges further discloses the display device comprises a speaker (Col. 5 lines 16-21, Fig. 1: Speakers 24 are part of virtual reality system 20 that includes display device 22.).
Regarding claim 12, Hodges in view of Gillies discloses the method of claim 10 as discussed above. Hodges further discloses the predetermined threshold is a rise in heartbeats (Col. 11 lines 9-21, Fig. 5 steps 155 and 157: The anxiety stimulus (elevator rising) stops once the pulse rate is above a predetermined amount.).
However, Hodges in view of Gillies fails to disclose that the specific rise is 3-5 heartbeats. 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the predetermined threshold in the method of Hodges and Gilles to be a rise in 3-5 heartbeats because this threshold would have been determinable through routine optimization to reach the desired anxiety threshold in order to proceed with the anxiety treatment procedure for an individual patient.  “[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ233, 235 (CCPA 1955). See MPEP 2144. 05(II)(A).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Gillies as applied to claim 10 above, and further in view of Jayaraman (U.S. 20160283856).
Regarding claim 13, Hodges in view of Gillies discloses the method of claim 10 and a period of time for a decreased heart rate as discussed above. 
However, Hodges in view of Gillies fails to disclose that the period of time is 1 minute.
Jayaraman discloses a method of determining the anxiety level of a patient by placing a device on a user ([0042], Fig. 2 and 3 – element 122) and using a sensor to detect a patient’s heart rate ([0029], a period of time of 1 minute to measure the heart rate ([0039] – detection of arterial pulse palpitation rate for 1 minute).
Jayaraman is considered to be analogous of the claimed invention because they both disclose wearable devices and a method to detect a patient’s heart rate in order to determine a level of anxiety.  It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the period of time of the decreased heart rate of Hodges in view of Gillies to be 1 minute as taught by Jayaraman since detecting a pulse rate over this amount of time can properly indicate the anxiety level of the patient (Jayaraman  - [0039]) and this information is used to determine if the patient’s anxiety has subsided and the procedure can continue. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Gillies as applied to claim 1 above, and further in view of Perera.
Regarding claim 14, Hodges in view of Gillies discloses the method of claim 10 as discussed above. 
However, this combination of Hodges in view of Gillies fails to disclose the relaxation therapy comprises a soft voice instructing the user through breathing techniques.
Perera discloses the relaxation therapy comprises a soft voice instructing the user through breathing techniques ([0035], [0159] – Voice instructs patient to breathe in and out.).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the relaxation therapy of Hodges in of Gillies to include a voice to instruct the user through breathing techniques as taught by Perera, because paced breathing results in a calming intervention (Perera – [0028]) which can lower the patient’s anxiety level. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Gillies as applied to claim 1 above, and further in view of Gani.
the method of claim 10 as discussed above. 
However, this combination of Hodges in view of Gillies fails to disclose the relaxation therapy comprises a visual nature scene.
Gani further discloses the relaxation therapy comprises a visual nature scene ([0086], Fig. 16 – meditation mindfulness module of a beach).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the relaxation therapy of Hodges in view of Gillies to include that the relaxation therapy comprises a visual nature scene as taught by Gani in order to further calm and lower the heart rate of the patient after he/she is exposed to the anxiety stimulus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al. (WO 2019164737) discloses a device and method that uses biometric data to indicate a level of anxiety and eliminating a fear inducing stimulus once the user’s biometric data indicates a certain level of anxiety. 
Riley-Doucet et al. (US 20090105558) discloses a device to detect user agitation (anxiety) based on sensed physiological parameters. If the heart rate of a patient rises more than 5 beats in a minute, an aroma is released to the user to reduce anxiety. 
Shouldice et al. (US 20160151603) discloses a method and system for sleep management using deep breathing exercises in order to lower heart rate in order to promote relaxation and sleep. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CARRIE R DORNA/               Primary Examiner, Art Unit 3791